People v Bennett (2016 NY Slip Op 07202)





People v Bennett


2016 NY Slip Op 07202


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2011-03937
 (Ind. No. 09-00395)

[*1]The People of the State of New York, respondent,
vDonald Bennett, appellant. Arza Feldman, Uniondale, NY (Steven A. Feldman of counsel), for appellant.


James A. McCarty, Acting District Attorney, White Plains, NY (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered June 23, 2011, convicting him of attempted burglary in the second degree and burglary in the third degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his plea of guilty was not knowing, voluntary, and intelligent because the Supreme Court impliedly promised that he would be admitted to a temporary release program. Contrary to the defendant's contention, the record establishes that neither the defendant's eligibility for a temporary release program nor his admission into such a program was a condition of the plea (see People v Whitty, 140 AD3d 802; People v Demick, 138 AD3d 1486; People v Williams, 84 AD3d 1417, 1418; see generally People v Ballato, 128 AD3d 846, 847).
The defendant's remaining contention is without merit.
AUSTIN, J.P., COHEN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court